Citation Nr: 1033617	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955.  The 
Veteran's most significant duty assignment was with Co H 187th 
Abn RCT (regimental combat team).  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In January 2010, the Veteran testified in a hearing at the 
Regional Office in front of a Decision Review Officer (DRO).  In 
August 2010, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcripts of 
the hearings are associated with the claims file and have been 
reviewed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence shows that tinnitus is related to 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran contends that bilateral tinnitus is related to his 
military service.  The Veteran has a current diagnosis of 
tinnitus.  A VA Audiological Consult in October 2006 and VA 
Compensation and Pension Examinations in December 2007 and 
January 2010 show a diagnosis of bilateral constant tinnitus.  

The Board notes that the Veteran's service records are presumed 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) and are unavailable for review.  A notification 
letter was sent to the Veteran in September 2007.  The Board is 
aware that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In an October 2006 Audiology Consult, the Veteran noted decreased 
hearing approximately 10 years prior, with progressive decline.  
The Veteran reported that he also had constant bilateral tinnitus 
that began approximately 10 years prior.  The Veteran indicated 
that he had noise exposure in service, including rifle fire, 
truck and aircraft engines, artillery, and machine guns.  He also 
indicated that after service he was exposed to noise as he worked 
as a truck driver for 35 years.  The Veteran reported that he did 
not use hearing protection in or after service.  He indicated 
that he used lawn equipment after service and used hearing 
protection.  

At the time of the 2006 Consult, the Veteran was referred for 
filing a compensation claim.  On the form claiming service 
connection for hearing loss and tinnitus, he stated that he had 
had "tinnitus for so long that [he couldn't] remember whether it 
occurred in service or later."  

In a December 2007 VA Compensation and Pension Audiological 
Examination, the Veteran reported that he drove a truck and 
jumped out of airplanes in service without hearing protection.  
He indicated that after service he worked for the mines, mostly 
outside, running heavy equipment and drove trucks for 32 years 
without hearing protection.  The Veteran reported that his 
hearing problems began in service.  He also reported that he had 
constant bilateral tinnitus for many years and could not be 
specific as to its date of onset.  The examiner noted that the 
claims file was reviewed, but there were no in-service audiograms 
or hearing information of record.  The examiner noted the October 
2006 Consult.  The examiner considered the Veteran's in-service 
and post service noise exposure and found that, based on the 
Veteran's report, his hearing loss was at least as likely as not 
related to noise exposure in service and progressed with 
occupational noise exposure.  Because the Veteran was unable to 
remember when tinnitus began, but knew it had been several years, 
the examiner found that there was no direct link in timing; 
therefore, tinnitus was not at least as likely as not caused by 
noise exposure in service.  

In the January 2010 DRO hearing, the Veteran described noise 
exposure in service, including driving a truck, airplane engines 
and mortar exposure.  He indicated that he did not wear hearing 
protection.  The Veteran and his representative indicated that 
the Veteran did not understand the difference between hearing 
loss and tinnitus and that it was a separate disability.  The 
Veteran, through his representative, indicated that the same type 
of noise exposure that caused his hearing loss also caused his 
tinnitus.  

In a January 2010 VA Compensation and Pension Audiological 
Examination, the same examiner as in the December 2007 VA 
examination provided another opinion.  The Veteran indicated that 
his tinnitus began many years ago and could not pinpoint an exact 
date.  The examiner indicated that the claims file was reviewed 
and that there was no record of a tinnitus complaint in the 
service medical records.  The examiner noted the October 2006 
Audiology Consult that indicated that the Veteran reported that 
he had constant bilateral tinnitus for approximately 10 years.  
The examiner noted that the Veteran had been separated from 
service for about 50 years at the time of the 2006 consult.  The 
VA examiner also indicated that in December 2007, the Veteran 
indicated that he had had tinnitus for many years but was unable 
to be specific regarding onset.  The examiner found that it was 
less likely as not that the Veteran's tinnitus was caused by 
military noise exposure.  The examiner reasoned that according to 
the Veteran's report of tinnitus having onset approximately 10 
years prior to the 2006 consultation, it was more likely that his 
tinnitus resulted from his 32 years operating heavy equipment and 
driving trucks in the surface mining industry without hearing 
protection after service.  

In the August 2010 Travel Board hearing, the Veteran testified 
that he was in the heavy weapons company and drove large trucks 
in service.  He would transport mortars to the field and stay 
near the mortar company during live fire exercises.  He also 
indicated that he was in airborne and jumped approximately 17 
times in service.  He testified that he did not wear hearing 
protection in service.  The Veteran reported that he did not 
remember exactly when tinnitus began.  He indicated that he was 
repeatedly asked when his tinnitus began and he tried to be 
honest about his recollection.  

The Board notes that a layperson is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran is certainly competent to report experiencing 
tinnitus.  The crux of this case rests on his statements as to 
onset.  Other than the October 2006 Audiological Consult showing 
that the Veteran reported hearing loss and tinnitus began 
approximately 10 years prior, every other statement he has made, 
including his sworn testimony, is that he cannot pinpoint the 
onset of tinnitus because he has had it for so long.  

The doctrine of benefit doubt is that if after careful 
consideration of the evidence, there is a reasonable doubt as to 
service origin...or any other point, then such doubt will be 
resolved in favor of the claimant.  Here, the Veteran's 
statements create a reasonable doubt as to when his tinnitus 
began.  Based on the undersigned's personal observation of the 
Veteran during the hearing and the conclusion that his testimony 
was credible, the Board will resolve reasonable doubt in his 
favor and accept his statements that he has had tinnitus for many 
years, maybe even since service.

Although the Veteran does not have decorations or medals 
indicative of combat, his reports of acoustic trauma are 
consistent with his service with a regimental combat team.  The 
Board finds that due to the unavailability of his service medical 
records, the assertion of noise exposure in service which were 
consistent with the conditions of his service, and the basis of 
the grant of service connection for hearing loss, the Veteran is 
credible.  

While the Board recognizes that there are no service medical 
records to review, the first documentation of tinnitus was noted 
many years after discharge, and the VA examiner concluded that it 
was not at least as likely as not that tinnitus was related to 
service, the Veteran has reported that he has experienced 
tinnitus possibly since service, or, at a minimum, for many 
years, and the Veteran is considered competent to report the 
observable manifestations of his claimed disorder of tinnitus.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  As the noise 
exposure in service was sufficient to cause hearing loss, the 
Board affords the Veteran's statements regarding tinnitus with 
respect to continuity of symptomatology since service significant 
probative value.

Moreover, the fact that the Veteran has been diagnosed as having 
hearing loss and granted service connection for hearing loss adds 
to the credibility that he has tinnitus that is related to 
service because "an associated hearing loss is usually present" 
with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Concerning this, the Board notes 
that tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  Id.  With 
regard to the latter, the evidence of record reflects that the 
Veteran's hearing loss is noise-induced, i.e., a result of his 
exposure to acoustic trauma during service.  In this regard, the 
Board notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 
85, Inner Ear.

The evidence unfavorable to the claim for service connection in 
this case consists of the VA medical examination which states 
that based on the statements of the Veteran, it was not likely 
that tinnitus was related to service.  In contrast, the positive 
evidence of record consists of the above-noted provisions from 
The MERCK Manual, the Veteran's history of service-connected 
sensorineural hearing loss due to acoustic trauma in service and 
the Veteran's own contentions that he has ringing in his ears for 
many years.  Even if the Veteran's tinnitus began after service, 
VA law still provides for service connection for a condition that 
began after service if it is related to service.  The Board has 
considered the Veteran's assertions as well as his exposure to 
acoustic trauma and affords him the benefit of the doubt.  
Further, the cited provisions from The MERCK Manual confirm that 
tinnitus usually accompanies noise-induced hearing loss, which 
the Veteran has been diagnosed with in this case.  

Based on the foregoing, the Board finds that the evidence does 
not preponderate against the Veteran's claim.  Under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor.  Thus, the Board resolves 
any reasonable doubt in favor of the Veteran and finds that 
service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


